Citation Nr: 1142485	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  11-02 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to re-entrance into a vocational rehabilitation services program under Chapter 31, Title 38, of the United States Code.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran reportedly served on active duty.  The details of the Veteran's service and dates of service are not authoritatively documented in the materials available for the Board's review at this time; the Board has not been furnished with the Veteran's complete claims-file and has only a vocational rehabilitation file-folder for review at this time.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 administrative decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2010, a statement of the case was issued in November 2010, and a substantive appeal was received in February 2011.

Although a Board hearing was requested on the Veteran's VA Form 9, the Veteran expressly and clearly withdrew his request for a Board hearing in an email communication with VA dated in October 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

According to the October 2010 Vocational Rehabilitation Panel memorandum, the Veteran has service-connected disabilities of major depressive disorder (30 percent disabling from August 2004) and supraspinatus muscle tear of the right shoulder (10 percent disabling from August 2004).

The following facts do not appear to be in any dispute in this case, and are presented in a number of documents in the vocational rehabilitation file-folder.  The Veteran received VA vocational rehabilitation and employment services with the Portland RO's Vocational Rehabilitation and Employment Division prior to being declared rehabilitated by VA officials in January 2008.  The Veteran had self-reported declining an offer of full-time employment as a lab technician and voluntarily relocated to Australia; in Australia the Veteran obtained employment as a personal trainer and expressly concurred with the determination that he had been rehabilitated to employability.

In 2010, the Veteran requested additional or new VA vocational rehabilitation and employment services.  He reported that he was pursuing medical school training at the University of Queensland.

After a veteran has received VA vocational rehabilitation services, and has been found to be rehabilitated, that veteran may be provided an additional period of training or services only if the following conditions are met:

(1) The veteran has a compensable service-connected disability and either;

(2) Current facts, including any relevant medical findings, establish that the veteran's service-connected disability has worsened to the extent that the effects of the service-connected disability considered in relation to other facts precludes him or her from performing the duties of the occupation for which the veteran previously was found rehabilitated; or

(3) The occupation for which the veteran previously was found rehabilitated under Chapter 31 is found to be unsuitable on the basis of the veteran's specific employment handicap and capabilities.

38 C.F.R. § 21.284 (2011).

The Veteran has advanced a number of pertinent contentions during the course of his application and appeal for re-entrance into a VA vocational rehabilitation services program.  The Veteran contended that his right shoulder disability had worsened to an extent preventing him from continuing employment as a physical trainer, including in his September 2010 written statement.  The Veteran has submitted private physical therapy records in an attempt to substantiate the contention of worsening right shoulder symptoms, and furthermore has more recently expressed an intent to file a claim for an increase in the disability rating for his right shoulder disability.  More recently, the Veteran has further contended that after a four year period of not receiving psychiatric treatment, he has recently needed to resume treatment of his service-connected psychiatric disability, as documented in an October 2010 internal RO e-mail referring to correspondence with the Veteran.  This October 2010 internal RO e-mail also indicates that the Veteran was seeking to file claims of entitlement to increased disability ratings for both of his service-connected disabilities.

The Veteran's February 2011 substantive appeal in this case expressed: "I can provide the evidence the VA is seeking to approve my claim, however, I have not been requested to provide this evidence.  I have also not been offered the opportunity to undergo [] proper medical examinations to show the worsening of my disability."  The Veteran's February 2011 statement asks that the Board "request the necessary evidence that is required to support my claim.  I am willing to undergo medical exams and testing that may be required to substantiate this claim.  I would like these medical examination[s] to be both for my shoulder and my psychological condition...."

The Veteran has made a number of other contentions in connection with this claim, but the above-discussed contentions appear to raise a need for additional development of the evidence to determine whether the Veteran meets the criteria for re-entrance into a rehabilitation program.  The currently available evidence of record does not contain sufficient medical information concerning the Veteran's reported increasing severity of his service-connected disabilities and any impact upon his capacity to perform the duties of the occupation for which the Veteran previously was found rehabilitated.  The Board will remand the case for appropriate action to afford the Veteran VA medical examinations to address these questions.

Furthermore, the Board notes that it appears that only the Veteran's vocational rehabilitation file folder is currently available to the Board for review.  None of the rating decisions or evidence associated with the Veteran's service-connected disability adjudications is available for the Board's review, no VA treatment records  (assuming any exist) are available, and no documentation of the status, development, or outcome of the reported recent claims from the Veteran for increased disability ratings for his service connected disabilities are currently available in the volume furnished to the Board for review in this case.  Thus, it appears that the Veteran's complete claims-file has not been furnished to the Board for review when the contents of the complete claims-file may be pertinent to the issue on appeal.  Therefore, the Board believes that further development and adjudication of the issue on appeal should have the benefit of review of the complete claims-file; this is to be addressed during the processing of this remand.

As touched upon in the discussion above, the Veteran has specifically indicated that he has recently undergone private treatment pertinent to his contention that his service-connected psychiatric disability has worsened in a manner that undermines the prior determination that he was rehabilitated.  The Veteran has more generally asserted that he can provide significant evidence of his contentions but has not been asked for it.  Under the circumstances, it appears to be appropriate to direct that the appropriate steps be taken to solicit the referenced private medical evidence from the Veteran, to include obtaining any pertinent authorizations from the Veteran to request records on his behalf.

Finally, the Board observes that the vocational rehabilitation file-folder at the Board at this time contains several references to the Veteran's expressions of intention to file claims of entitlement to increased disability ratings for reportedly worsening symptoms of his service-connected disabilities.  From the information available to the Board at this time, it is not clear whether such claims have been adjudicated nor what development or outcome has occurred.  It appears that adjudication of such claims may be intertwined with the issue before the Board at this time, and thus due account should be taken of the status of development and adjudication of those increased rating claims prior to completing the readjudication of this claim currently on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should determine the status of the development and adjudication of the Veteran's claims of entitlement to increased disability ratings for his service-connected right shoulder and service-connected psychiatric disabilities, and take due account of such adjudication prior to completing development and readjudication of this appeal.  Any pertinent evidence developed in the adjudication of the increased rating claims should be considered in the development and readjudication of this appeal.

2. The RO/AMC should contact the Veteran and request that he identify any relevant private medical treatment (including the names, locations, and approximate dates) not already submitted to VA in support of his contention that his service-connected disabilities have worsened in a manner that precludes him from performing the duties of the occupation for which he previously was found rehabilitated.  With any necessary authorization from the Veteran, the RO/AMC should take appropriate action to obtain and associate with the claims file any private medical records identified.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  The RO/AMC should take the appropriate steps to schedule the Veteran for any appropriate medical examinations to determine:

a)  whether the Veteran's service-connected disabilities have worsened to the extent that the effects of the service-connected disabilities considered in relation to other facts preclude him from performing the duties of the occupation for which the Veteran previously was found rehabilitated; and

b) whether the occupation for which the Veteran previously was found rehabilitated under Chapter 31 is unsuitable on the basis of the Veteran's specific employment handicap and capabilities.

It is imperative that the complete claims-file, in addition to the vocational-rehabilitation file-folder, be reviewed by each medical examiner in connection with these examinations.  It is also imperative that a medical opinion be obtained which addresses these questions ('a' and 'b' above) with regard to the impact of the Veteran's service-connected disabilities jointly rather than merely addressing each singly.

All opinions and conclusions expressed must be supported by a complete rationale in the report.

4.  In the interest of avoiding further remand, the RO/AMC should review the examination report obtained and ensure that an adequate opinion with rationale has been offered for each question asked.

5.  After completion of the above and any further development deemed necessary by the RO/AMC, the issue on appeal should be readjudicated.  Readjudication of this appeal should be conducted with consideration of the evidence in the complete claims-file and not merely the vocational rehabilitation file-folder.  If the benefit sought is not granted, the Veteran and his representative (if any) should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board (with the complete claims-file, and not merely the vocational rehabilitation file-folder) for further appellate review.

With respect to readjudication of the Veteran's appeal, the RO/AMC is advised that certain regulations pertaining to vocational rehabilitation benefits were revised effective February 19, 2010.  See 75 Fed. Reg. 3,163-3,170 (January 20, 2010) (to be codified at 38 C.F.R. §§ 21.40, 21.41, 21.42, 21.44, 21.45, 21.46, 21.50, 21.214, 21.282, 21.254, 21.257, 21.258, 21.8020).  Although the specific applicable regulation in this case, 38 C.F.R. § 21.284, was not revised, the RO/AMC should review the changes in regulations for any impact they may have on the Veteran's claim under the facts of this case as they are developed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


